    CaseSTATES
UNITED   18-21242-ABA Doc 28
               BANKRUPTCY    Filed 05/09/19 Entered 05/09/19 11:04:38
                           COURT                                                          Desc Main
                             Document     Page 1 of 3
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)
PARKER, McCAY, P.A.
BRIAN E. CAINE, ESQUIRE
9000 Midlantic Drive, Suite 300
P.O. Box 5054
                                                                           Order Filed on May 9, 2019
Mount Laurel, New Jersey 08054                                             by Clerk
(856-985-4059)                                                             U.S. Bankruptcy Court
Attorney for Secured Creditor, NewRez LLC d/b/a                            District of New Jersey
Shellpoint Mortgage Servicing




In Re:
                                                             Case No. 18-21242-ABA
DANNY BRYANT
JUDY M. BRYANT                                               Hearing: April 30, 2019

                                                             Judge: ALTENBURG



                ORDER RESOLVING NEWREZ LLC D/B/A SHELLPOINT MORTGAGE
                       SERVICING’S MOTION FOR RELIEF FROM STAY


      The relief set forth on the following pages, numbered three (3) through three (3) is hereby ORDERED.




DATED: May 9, 2019
Case 18-21242-ABA        Doc 28    Filed 05/09/19 Entered 05/09/19 11:04:38            Desc Main
                                   Document     Page 2 of 3




(Page 2)
Debtor: Danny Bryant and Judy M. Bryant
Case No: 18-21242-ABA
Caption of Order: Order Resolving NewRez LLC d/b/a Shellpoint Mortgage Servicing’s Motion
for Relief from Stay


       Upon consideration of NewRez LLC d/b/a Shellpoint Mortgage Servicing’s (hereinafter
“Movant”) application for an order, pursuant to section 362(d) of the Bankruptcy Code, for relief
from the automatic stay as to certain real property as hereinafter set forth, and the Court noting
the consent of the parties to the form, substance and entry of the within Order; and for cause
shown, it is hereby;


       ORDERED as follows:

         1.     As of April 29, 2019, the post-petition arrears are $2,481.62. Said arrearages

         shall be cured by Debtors as follows:


               Commencing with the May 1, 2019 monthly post-petition mortgage payment
and continuing each month thereafter through and including the October 1, 2019 monthly post-
petition mortgage payment, Debtors shall cure the aforesaid arrearages by tendering directly to
Movant the regular monthly post-petition mortgage payment plus an additional payment of
$413.61 which represents 1/6 of the total sum of the post-petition arrearages.
Case 18-21242-ABA        Doc 28    Filed 05/09/19 Entered 05/09/19 11:04:38              Desc Main
                                   Document     Page 3 of 3




(Page 3)
Debtors: Danny Bryant and Judy M. Bryant
Case No: 18-21242-ABA
Caption of Order: Order Resolving NewRez LLC d/b/a Shellpoint Mortgage Servicing’s Motion
for Relief from Stay




        2.      Commencing with the November 1, 2019 regular monthly post-petition
mortgage payment and continuing each month thereafter for the duration of this Chapter 13
proceeding, Debtors shall remit payments directly to Movant as same come due.



        3.      Debtors shall reimburse Movant through their Chapter 13 Plan of
Reorganization, as an administrative claim, the sum of $831.00 for attorney’s fees and
costs incurred by Movant in the prosecution of its application for relief from stay.


        4.      Thirty-Day Default Clause: If the Debtors should default and fail to make the
payments stated herein or any future payments that come due during the pendency of this case to
Movant for more than (30) days from the due date, then upon certification of non-receipt of said
payments in accordance herewith submitted by secured creditor’s counsel, the Court shall enter a
General Relief Order, vacating the automatic stay of 11 U.S.C. §362(a) with respect to the realty
commonly known as 340 South Pine Street, Bridgeton, New Jersey 08302. The Order submitted
to the Court will not require the consent of the Debtors or the Debtors’ counsel regarding form or
substance, however, the Trustee, Debtors and their counsel shall be given notice of any filing of
a certification of non-receipt in accordance with the Local Rules of Bankruptcy Procedure.
